DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.
 
Claim 1, 5, 8-11, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomala et al. (hereinafter Tomala)(US 2020/0214065) in view of Tenny et al. (hereinafter Tenny)(US 2018/0199185) and Xu et al. (hereinafter Xu)(CN 109587757).
Regarding claim 1, Tomala teaches a user equipment for a mobile telecommunications system comprising circuitry configured to communicate with a new radio base station and a LTE base station, wherein the circuitry is further configured to(P[0018], UE may couple to NR base station gNb and also EUTRA-NR dual connectivity): perform simultaneous uplink communication with the LTE base station and the new radio base station; on condition that a combination of a new radio uplink band and a LTE uplink band equals a predefined combination(Fig. 4; P[0044], UE may respond with the E-UTRA-NR dual connectivity capability information; uplink categories; achievable data rate on the link while in the E-UTRA-NR dual connectivity; achievable data rate (which may represent a maximum or peak) may be a function of LTE achievable bit rate in a non-standalone configuration and NR achievable bit rate in the non-standalone configuration).
Tomala did not teach specifically detect an overheating situation; and transmit capability information in response to detecting the overheating situation. However, Tenny teaches in an analogous art detect an overheating situation; and transmit capability information in response to detecting the overheating situation (Fig. 4).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the detect an overheating situation; and transmit capability information in response to detecting the overheating situation in order to get optimum performance.
Tomala in view of Tenny did not teach specifically compare a combination of a new radio uplink band and a LTE uplink band to a predefined combination and wherein the capability information includes maximum capability of the user equipment and whether or not  a combination of a new radio uplink band and a LTE uplink band equals a predefined combination that indicates an overheating situation. 
However, Xu teaches in an analogous art compare a combination of a new radio uplink band and a LTE uplink band to a predefined combination (under the heading 3. Other UE problems such as overheating problem; when detecting that the terminal UE satisfies the condition of overheating trigger reporting limit UE capability request according to the configuration information of the current UE) and wherein the capability information includes maximum capability of the user equipment and whether or not  a combination of a new radio uplink band and a LTE uplink band equals a predefined combination that indicates an overheating situation(abstract, multiconnection scene; also background section: negotiate frequency band combinations of RATS; also before the figure description section: The terminal capability control method of the embodiment of the invention, the UE through the first RAT (Radio AccessTechnology, wireless access technology) connected with the MN, and connected with SN through the second RAT, wherein the first RAT can be LTE; the second RAT can be NR, namely the EN-DC scene; the method comprises the UE sending request message requesting to limit the terminal UE capability to the network side; the content of the request message comprises a request for limiting the configuration of the UE MN side and/or SN side. so as to the EN-DC multi-connection scene, providing a specific method for temporarily limiting UE capability, solving the problem of overheating of the EN-DC scene, strong interference, hardware sharing and so on, and suitable for other multi-connection scene).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the base station compare a combination of a new radio uplink band and a LTE uplink band to a predefined combination and wherein the capability information includes maximum capability of the user equipment and whether or not  a combination of a new radio uplink band and a LTE uplink band equals a predefined combination that indicates an overheating situation in order to have efficient handling of multi-connection scene.
 Regarding claim 5, Tenny teaches the user equipment of claim 1, wherein the overheating situation is detected based on a temperature measurement of a receiver of the circuitry(P[0045]).  
Regarding claim 8, Tenny teaches the user equipment of claim 1, wherein the capability information is transmitted based on an assistance information signaling procedure(Fig. 4, 5).  
Regarding claim 9, Tenny teaches the user equipment of claim 1, wherein the capability information indicates the overheating situation(Figures 4 and 5).  
Regarding claim 10, Tomala teaches the user equipment of claim 9, wherein the capability information indicates a combination of a new radio uplink band and a LTE uplink band station (P[0044], E-UTRA-NR dual connectivity capabilit information).    
Regarding claim 11, Tenny teaches the user equipment of claim 1, wherein the capability information indicates a capability of the user equipment, based on the detected overheating situation(Figures 4 and 5).   
Regarding claim 13, Tomala teaches the base station of claim 12, wherein the circuitry is further configured to adjust an uplink configuration for the at least one user equipment, based on the received capability information(P[0044], based on the LTE acievable bit rate in a non-standalone configuration and NR acievable bit rate in the non-standalone configuration).  
Claim 12, 14 is rejected for the same reason as set forth in claim 1.
Claim 15 is rejected for the same reason as set forth in claim 13.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomala et al. (hereinafter Tomala)(US 2020/0214065) in view of Tenny et al. (hereinafter Tenny)(US 2018/0199185), Xu et al. (hereinafter Xu)(CN 109587757)and Lindoff et al. (hereinafter Lindoff)(US 2009/0215442).
Regarding claim 3, Tomala in view of Tenny and Xu  teaches all the particulars of the claim except the method further comprising: wherein the overheating situation is detected based on a decoding error. However, Lindoff teaches in an analogous art wherein the overheating situation is detected based on a decoding error (P[0053], detected overheating condition; reducing rae of decoding). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the overheating situation is detected based on a decoding error in order to have life extension of the device.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomala et al. (hereinafter Tomala)(US 2020/0214065) in view of Tenny et al. (hereinafter Tenny)(US 2018/0199185), Xu et al. (hereinafter Xu)(CN 109587757)and Huan et al. (hereinafter Huan)(US 2010/0323743).
Regarding claim 4, Tomala in view of Tenny and Xu teaches all the particulars of the claim except the method wherein the overheating situation is detected based on a signal strength of a reference signal. However, Huan teaches in an analogous art wherein the overheating situation is detected based on a signal strength of a reference signal (P[0011, 0038], reduce the transmit power upon detection of overheating). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the overheating situation is detected based on a signal strength of a reference signal in order to have life extension of the device.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomala et al. (hereinafter Tomala)(US 2020/0214065) in view of Tenny et al. (hereinafter Tenny)(US 2018/0199185), Xu et al. (hereinafter Xu)(CN 109587757) and Yeung et al. (hereinafter Yeung)(US 8934840).
Regarding claim 6, Tomala teaches the simultaneous uplink communication with the LTE base station and the new radio base station. Tomala in view of Tenny and Xu did not teach specifically, wherein the overheating situation is detected based on the simultaneous uplink communication. However, Yeung teaches in an analogous art wherein the overheating situation is detected based on the simultaneous uplink communication (abstract). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the UE wherein the overheating situation is detected based on the simultaneous uplink communication with the LTE base station and the new radio base station in order to have good protection of the device.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomala et al. (hereinafter Tomala)(US 2020/0214065) in view of Tenny et al. (hereinafter Tenny)(US 2018/0199185), Xu et al. (hereinafter Xu)(CN 109587757) and Shahidi et al. (hereinafter Shahidi)(US 2012/0075992).
Regarding claim 7, Tomala in view of Tenny and Xu teaches all the particulars of the claim except the method wherein the overheating situation is detected based on history information indicating a previous overheating situation. However, Shahidi teaches in an analogous art wherein the overheating situation is detected based on history information indicating a previous overheating situation (abstract). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the overheating situation is detected based on history information indicating a previous overheating situation in order to have life extension of the device.
Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments on pages 7-8, examiner respectfully submits Xu further teaches compare a combination of a new radio uplink band and a LTE uplink band to a predefined combination (under the heading 3. Other UE problems such as overheating problem; when detecting that the terminal UE satisfies the condition of overheating trigger reporting limit UE capability request according to the configuration information of the current UE).
 . Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUTHUSWAMY G MANOHARAN/            Primary Examiner, Art Unit 2647